Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-3-2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 34, 36-43, & 45-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34, 36-43, & 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sodeoka et al (PGPub 2018/0136040) (Sodeoka) in view of Pan (US PAT 5,016,963) (Pan).
	Regarding Claim 34, Sodeoka discloses a multifocal spectrometric measurement device and method, comprising: 
providing a light source (fig. 6, not shown, Paragraph 66); 
see fig. 6, 131A); 
arranging a plurality of samples (S) in a fixed arrangement configured to expose the each of the samples to one of the at least three light beams; 
detecting one or more properties (@17) of the light transmitted through each of the one or more samples (Paragraph 63); and 
simultaneously exposing the plurality of samples to the light beams for simultaneous analysis (inherent since the one light source is split into multiple beams); 
wherein distributing the light from the light source into at least three light beams comprises receiving light from the light source at a light distribution component including a fibre optic bundle comprising at least three optical fibers (Paragraph 66, See fig. 6), each optical fiber comprising: 
a first end at which the at least three optical fibers are proximate to each other to enable the light from the light source to be received via an optical mixing fiber (See fig. 6); and 
a second end at which the at least three optical fibers are separated from each other and received by a corresponding sample holder configured to receive at least one sample so that the received light is distributed to each sample holder (See fig. 6);
Sodeoka discloses the aforementioned but fails to explicitly disclose a first lens, wherein the at least three optical fibers are optically coupled to each other via the first lens, the fibers abutting each other and being adjacently positioned at the first ends of the at least three optical fibers;
10), wherein the at least three optical fibers are optically coupled to each other via the first lens (see fig. 1), the fibers (15) abutting each other (in a bundle 14) and being adjacently positioned at the first ends of the at least three optical fibers
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sodeoka with wherein the at least three optical fibers are optically coupled to each other via the first lens, the fibers abutting each other and being adjacently positioned at the first ends of the at least three optical fibers because such a coupler is a reliable, low cost, coupler that couples the light evenly into all the fibers. 

Regarding Claim 36, Sodeoka discloses the aforementioned. Sodeoka further discloses wherein the light is received from the second ends of the optical fibers via a second lens (Paragraph 69).
Regarding Claim 37, Sodeoka discloses the aforementioned. Sodeoka further discloses wherein at least three sample cells (MW or NW) are received and positioned in fixed locations relative to the light distribution component in the sample holders (13A, Fig. 6, Paragraph 66).
Regarding Claim 38, Sodeoka discloses the aforementioned but fails to explicitly disclose wherein at least one reference sample contained in a separate sample cell;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sodeoka with wherein at least one reference sample contained in a 
Regarding Claim 39, Sodeoka discloses the aforementioned. Sodeoka further discloses each sample holder receives a light beam through an opening defined by a sidewall; and light transmitted through the sample holder leaves the sample holder through an exit defined by a sidewall opposite the opening to enable the transmitted light to be measured by a corresponding detector (see fig. 6). Since the light is beamed through each sample holder parallel to the side walls this limitation is met. 
	Regarding Claim 40, Sodeoka discloses the aforementioned. Sodeoka further discloses wherein the second end of the optical fibers is received at the opening of the sample holder (see fig. 6).
Regarding Claim 41, Sodeoka discloses the aforementioned. Sodeoka further discloses wherein the step of distributing the received light into three or more light beams involves distributing the received light into as many as eight light beams (Fig. 6 shows 8 ports)  and each up to seven test samples are concurrently exposed to the  seven light beams (inherent); 
	Sodeoka fails to explicitly disclose using a reference in the eighth sample cell and exposing it to the eighth beam; 
 However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sodeoka with using a reference in the eighth sample cell and 
	Regarding Claim 42, Sodeoka discloses a multifocal spectrometric measurement device and method, comprising:  
a light distribution component adapted to receive light from a light source and distribute the received light to concurrently provide three or more light beams (Fig. 6, Paragraph 66); 
a sample holder(13) defining three or more receptacles adapted to:
receive and reproducibly position three or more sample cells (NW or MW) in fixed locations with respect to the light distribution component, concurrently receive the three or more light beams to enable at least one reference sample and two or more test samples to be concurrently exposed to the received light. Inherent it can receive 3 or more light beams concurrently since the light is all split from the same source and thus the apparatus is capable of  enabling at least one reference sample and two or more test samples to be concurrently exposed to the received light; and
 three or more detectors (11, 12, 14b, 151, 17), wherein each detector is located adjacent one sample holder to measure light transmitted through the samples and enable concurrent measurements from the reference sample and the test samples to enable a level of optical absorption by the samples to be determined (Paragraph 58);
 wherein the light distribution component comprises a fiber optic bundle comprising three or more optical fibers (Paragraph 66, See fig. 6), each optical fiber comprising: 
See fig. 6); and 
a second end (131A) at which the at least three optical fibers are separated from each other and received by a corresponding sample holder (13A) configured to receive at least one sample so that the received light is distributed to each sample holder (See fig. 6);
Sodeoka discloses the aforementioned but fails to explicitly disclose a first lens, wherein the at least three optical fibers are optically coupled to each other via the first lens, the fibers abutting each other and being adjacently positioned at the first ends of the at least three optical fibers;
	However, Pan teaches a first lens (10), wherein the at least three optical fibers are optically coupled to each other via the first lens (see fig. 1), the fibers (15) abutting each other (in a bundle 14) and being adjacently positioned at the first ends of the at least three optical fibers
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Sodeoka with wherein the at least three optical fibers are optically coupled to each other via the first lens, the fibers abutting each other and being adjacently positioned at the first ends of the at least three optical fibers because such a coupler is a reliable, low cost, coupler that couples the light evenly into all the fibers. 

43, Sodeoka discloses the aforementioned. Sodeoka further discloses wherein each sample holder (MW) comprises at least one sidewall defining: an opening adapted to receive the one of the light beams (See fig. 6); and 
an exit positioned opposite the opening to enable the light transmitted through sample holder to be measured by the detector (See fig. 6).
Regarding Claim 45, Sodeoka discloses the aforementioned. Sodeoka further discloses a second lens optically coupled to the second ends of the optical fiber (Paragraph 69).
	Regarding Claim 46, Sodeoka discloses the aforementioned. Sodeoka further discloses wherein the first end of each optical fiber is received by a corresponding sample holder at the opening (See fig. 6).
	Regarding Claim 47, Sodeoka discloses the aforementioned. Sodeoka further discloses wherein the light distribution component distributes the received light such that the three or more light beams have substantially similar characteristics. This is true since the light source is the same.
	Regarding Claim 48, Sodeoka discloses the aforementioned. Sodeoka further discloses wherein the sample holders are fixed in position (See fig. 6).
	Regarding Claim 49, Sodeoka discloses the aforementioned. Sodeoka further discloses wherein the light distribution component distributes the light to concurrently provide as many as eight light beams (8 beam paths are shown in fig. 6) and the sample holder defines eight receptacles (MW) adapted to receive and reproducibly position up to eight samples including a reference sample and up to seven test samples. The holders are capable of holding reference and test samples. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathon Cook
AU:2886
February 13, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886